United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Red Bank, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1090
Issued: September 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 12, 2007 appellant filed a timely appeal from a November 8, 2006 merit
decision of the Office of Workers’ Compensation Programs denying his traumatic injury claim
and a February 14, 2007 nonmerit decision denying his request for reconsideration. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case and over
the February 14, 2007 nonmerit decision.
ISSUES
The issues are: (1) whether appellant has established that he sustained an injury on
April 8, 2006 in the performance of duty; and (2) whether the Office properly denied his request
for merit review of his claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
On April 10, 2006 appellant, then a 59-year-old letter carrier, filed a claim for a traumatic
injury occurring on April 8, 2006 when he “bent over to pick up mail out of [his] vehicle and felt

pain in [his] back.” He stopped work on April 8, 2006. The employing establishment did not
controvert the claim.
An authorization for medical attention form dated April 10, 2005, signed by either a
physician or a nurse, indicated that appellant was unable to return to work for seven days.1 An
authorization for medical attention form dated April 17, 2006 listed the nature of the injury as
back pain and indicated with a checkmark “yes” that the condition was job related. It was found
that appellant was able to resume employment. The record also contains a duty status report
completed by the employing establishment; however, the physician’s portion of the form is
blank.
By letter dated September 19, 2006, the Office requested that appellant submit additional
medical information, in particular a detailed medical report from his attending physician
addressing the relationship of any diagnosed condition and his employment. The Office allotted
him 30 days to provide the requested information.
In a decision dated November 8, 2006, the Office denied appellant’s claim on the grounds
that he failed to establish an injury on April 8, 2006 as alleged. The Office stated, “the factual
evidence is sufficient to establish that you have a back injury; however[,] there is no medical
evidence received to establish that your condition was sustained as a result of bending over to
pick up mail out of [your] vehicle on April 8, 2006.” The Office noted that form reports
specified only back pain and were not signed by a physician.
On January 12, 2007 appellant requested reconsideration. He submitted a January 8,
2007 duty status report from a physician. Neither the name of the physician nor the diagnosis on
the form is legible. The physician checked “yes” that the history of injury provided by appellant
corresponded to the described employment activity on the form of a back injury sustained when
he bent over to pick up mail while out of his vehicle.
In a decision dated February 14, 2007, the Office denied appellant’s request for merit
review of his claim under section 8128. The Office found that as he did not specify the basis for
his reconsideration request it would not review the merits of his claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential

1

The signature is not legible.

2

5 U.S.C. §§ 8101-8193.

3

Anthony P. Silva, 55 ECAB 179 (2003).

2

elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.4
To determine whether an employee sustained a traumatic injury in the performance of
duty, the Office must determine whether “fact of injury” is established. First, an employee has
the burden of demonstrating the occurrence of an injury at the time, place and in the manner
alleged, by a preponderance of the reliable, probative and substantial evidence.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish a causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.6 An employee may establish that the employment
incident occurred as alleged, but fail to show that his or her disability and/or condition relates to
the employment incident.7
ANALYSIS -- ISSUE 1
Appellant filed a claim alleging that he experienced back pain on April 8, 2006 when he
bent over to pick up mail outside his vehicle. He stopped work on that date and sought medical
treatment on April 10, 2006. The employing establishment did not controvert the claim and
there are no inconsistencies sufficient to cast doubt that the April 8, 2006 employment incident
occurred as alleged.8 This issue is thus whether appellant sustained a compensable injury as a
result of the April 8, 2006 employment incident.
The Board finds that appellant has not established that the April 8, 2006 employment
incident resulted in an injury. The question of whether an employment incident caused an injury
is generally established by medical evidence.9 Appellant submitted a form report from the
employing establishment which indicated that he was authorized to receive medical attention and
noted that he experienced back pain. It is unclear whether the form reports were signed by a
physician or a nurse. The Board notes that a nurse is not a “physician” under the Act and thus
cannot render a medical opinion.10 The form reports do not contain any diagnosis or findings on
examination and thus are of little probative value.11 The record also contains a duty status report
(Form CA-17) completed by the employing establishment; however, the physician’s portion of
the form is blank. Consequently, the Form CA-17 does not constitute medical evidence.
4

See Ellen L. Noble, 55 ECAB 530 (2004).

5

Delphyne L. Glover, 51 ECAB 146 (1999).

6

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

7

Id.

8

See Betty J. Smith, 54 ECAB 174 (2002) (an employee has not met his or her burden of proof of establishing the
occurrence of an injury when there are such inconsistencies in the evidence as to cast serious doubt upon the validity
of the claim).
9

John W. Montoya, 54 ECAB 306 (2003).

10

Vincent Holmes, 53 ECAB 468 (2002).

11

See Gewin C. Hawkins, 52 ECAB 242 (2001).

3

On September 19, 2006 the Office advised appellant of the type of medical evidence
required to establish his claim. He did not, however, respond to the Office’s request for
additional evidence within the allotted time. As appellant did not provide the medical evidence
necessary to substantiate his claim, he has not met his burden of proof. The Office, therefore,
properly denied his claim for compensation.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,12 the Office’s regulations provide that a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.13 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.14 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.15
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.16 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.17 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.18
ANALYSIS -- ISSUE 2
By decision dated November 8, 2006, the Office determined that appellant did not
establish an injury to his back on April 8, 2006 due to bending over to pick up mail at work. On
January 12, 2007 he checked on the form accompanying his appeal rights that he desired
reconsideration. With his request for reconsideration, appellant submitted a duty status report
dated January 8, 2007. The form report does not constitute relevant and pertinent new evidence

12

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
13

20 C.F.R. § 10.606(b)(2).

14

20 C.F.R. § 10.607(a).

15

20 C.F.R. § 10.608(b).

16

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

17

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

18

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

4

as the diagnosis is illegible. Evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.19
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or submit new
and relevant evidence not previously considered. As he did not meet any of the necessary
regulatory requirements, he is not entitled to further merit review.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury on April 8,
2006 in the performance of duty. The Board further finds that the Office properly denied his
request for merit review of his claim under 5 U.S.C. § 8128.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 14, 2007 and November 8, 2006 are affirmed.
Issued: September 7, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

See Ronald A. Eldridge, supra note 17.

5

